Citation Nr: 1039885	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  93-15 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent 
for neurodermatitis disseminata for the period prior to August 
30, 2002.  

2.  Entitlement to a disability rating in excess of 60 percent 
for neurodermatitis disseminata for the period subsequent to 
August 30, 2002.  

3.  Entitlement to an initial disability rating in excess of 10 
percent for a fascial defect and anterior medial scar of the 
right lower extremity with degenerative joint disease.  

4.  Entitlement to an initial rating in excess of 10 percent for 
primary open-angle glaucoma.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney
WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from January 1958 to January 
1963.

This case has been before the Board on multiple occasions.  

In February 2005, the Board, in part, denied the Veteran's claims 
of 1) entitlement to a disability rating in excess of 50 percent 
for neurodermatitis disseminate for the period prior to August 
30, 2002; 2) entitlement to a disability rating in excess of 
60 percent for neurodermatitis disseminate for the period 
subsequent to August 30, 2002; and 3) entitlement to an initial 
disability rating in excess of 10 percent for a fascial defect 
and anterior medial scar of the right lower extremity with 
degenerative joint disease.  

In July 2005, following a joint motion by the Veteran and VA (the 
parties), the United States Court of Appeals for Veterans Claims 
(Court) vacated the Board's February 2005 decision and remanded 
the matter to the Board for compliance with the instructions in 
the joint motion.  In the joint motion, the parties also 
identified an additional issue:  Entitlement to an initial rating 
in excess of 10 percent for primary open-angle glaucoma.  

In March 2007, the Board denied the Veteran's claim of 
entitlement to an initial rating in excess of 10 percent for 
primary open-angle glaucoma.  The Board also remanded the 
following issues for additional development:  1) Entitlement to a 
disability rating in excess of 50 percent for neurodermatitis 
disseminate for the period prior to August 30, 2002; 2) 
Entitlement to a disability rating in excess of 60 percent for 
neurodermatitis disseminate for the period subsequent to August 
30, 2002; and, 3) Entitlement to an initial disability rating in 
excess of 10 percent for a fascial defect and anterior medial 
scar of the right lower extremity with degenerative joint 
disease.  Following the requested development the RO confirmed 
and continued the ratings then in effect.  Thereafter, a 
Supplemental Statement of the Case was sent to the Veteran and 
his representative, and the case was returned to the Board for 
further appellate action.  

In March 2008, following a joint motion by the parties, the Court 
vacated the Board's March 2007 decision with respect to the 
denial of entitlement to an increased rating for primary open 
angle glaucoma.  The Court remanded that issue to the Board for 
compliance with the instructions in the joint motion.

In October 2008, the Board remanded for additional development 
the issue of entitlement to an initial rating in excess of 
10 percent for primary open-angle glaucoma.  In part, the Board 
directed the RO to acquire records reflecting the Veteran's 
treatment for glaucoma since May 2001.  Following the requested 
development the RO confirmed and continued the initial 10 percent 
rating for the Veteran's primary open-angle glaucoma.  In January 
2010, the RO issued the Veteran and his representative a 
Supplemental Statement of the Case.  The case was then returned 
to the Board for further appellate action.

After reviewing the record, the Board finds that still-additional 
development of the record is warranted with respect to all of the 
issues on appeal.  Accordingly, the case is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if additional action is required on his 
part.




REMAND

A review of the evidence discloses that since this case was 
previously before the Board, there have been substantive 
revisions to the VA rating schedule which may have a material 
effect on the Veteran's appeal.  Moreover, there may be 
outstanding evidence which will assist the Veteran in responding 
to the January 2010 Supplemental Statement of the Case.  
Therefore, additional development of the record is warranted 
prior to further appellate consideration by the Board. 

In the June 2006 joint motion, the parties noted that a higher 
rating for the Veteran's neurodermatitis disseminata was 
warranted under the notes following 38 C.F.R. § 4.118, Diagnostic 
Code 7800.  The parties also noted that the Veteran's service-
connected fascial defect and anterior medial scar of the right 
lower extremity with degenerative joint disease was composed of 
scar, bone, and muscle components, each of which was separately 
accounted for in the VA Schedule for Rating Disabilities.  
Therefore, the parties agreed that the Board needed to address 
the potential for separate ratings for each of those components.  
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Effective October 23, 2008, VA revised certain regulations 
pertaining to the evaluation of scars.  Schedule for Rating 
Disabilities; Evaluation of Scars, 73 Fed. Reg. 54708 (September 
23, 2008) (codified as revised at 38 C.F.R. § 4.118, Diagnostic 
Codes 7800 - 7805 (2010)).  To date, the Veteran has not been 
informed of those changes.

In August 2009, the Veteran was examined by VA, in part to 
determine the level of impairment attributable to his service-
connected primary open-angle glaucoma.  Goldman visual field 
testing was performed, and the related charts were associated 
with the claims folder.  

VA treatment records suggest that the Veteran underwent 
additional VA visual fields testing in November 2009 at the 
Nashville VA Medical Center.  On November 10, 2009, a VA 
ophthalmology technician reported that she had rechecked the 
Veteran's Goldman's visual fields that day and corrected them.  
In a November 23, 2009 addendum, a VA program support assistant 
stated that a copy of the Goldman bowl had been placed in the 
Veteran's claims file.  

In correspondence to the RO and/or the Board, dated from February 
to May 2010, the Veteran's representative requested copies of 
report of the November 2009 Goldman visual fields testing, so 
that the Veteran could adequately respond to the January 2010 
Supplemental Statement of the Case.  Although VA sent the 
representative numerous additional records, they did not include 
the reports of the November 2009 visual field testing.  The 
additional records did include a visual field calculator showing 
that the Veteran had a right eye contraction of 53 degrees and a 
left eye contraction of 51 degrees.  However, that report was not 
dated.

In a written brief to the Board, received in September 2010, the 
Veteran's representative again requested the reports of the 
November 2009 visual field testing.

In light of the foregoing, the case is remanded for the following 
actions: 

1.  The RO must inform the Veteran and his 
representative of the revisions to the VA 
Schedule for Rating Disabilities for rating 
scars.  Those revisions became effective 
October 23, 2008.  

2.  The RO must request that the Nashville 
VA Medical Center provide the reports of 
the Veteran's Goldman visual fields testing 
performed in November 2009.  Those reports 
must show the date those tests were 
administered.

A failure to respond or a negative reply to 
any request must be associated with the 
claims folder.  

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such records 
must be verified by each Federal department 
or agency from whom they are sought.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

3.  When the actions requested in parts 1 
and 2 have been completed, the RO must 
undertake any other indicated development.  
Then it must readjudicate the issues of 
entitlement to a disability rating in 
excess of 50 percent for neurodermatitis 
disseminata for the period prior to August 
30, 2002; entitlement to a disability 
rating in excess of 60 percent for 
neurodermatitis disseminata for the period 
subsequent to August 30, 2002; entitlement 
to an initial disability rating in excess 
of 10 percent for a fascial defect and 
anterior medial scar of the right lower 
extremity with degenerative joint disease; 
and entitlement to an initial rating in 
excess of 10 percent for primary open angle 
glaucoma.  

If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he 
and his representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should be 
returned to the Board for further appellate 
action. 

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  However, the RO and the 
Veteran are advised that the Board is obligated by law to ensure 
that the RO complies with its directives, as well as those of the 
appellate courts.  It has been held that compliance by the Board 
or the RO is neither optional nor discretionary.  Where the 
remand orders of the Board or the Courts are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
The Veteran need take no action unless he is notified to do so.  
However, he is advised that he has the right to submit any 
additional evidence and/or argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 
372-73 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


